DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 17, 18, 20-22 have been canceled. Claims 1-8, 10-16, 19, 23-29 are pending. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
Election/Restrictions
The restriction requirement has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-16, 19, 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering a vector encoding a fusion protein comprising a Chrimson protein fused to , does not reasonably provide enablement for reactivating retinal ganglia, treating/preventing neuron mediated disorders, restoring light sensitivity in inner retinal cells, restoring vision, treating/preventing retinal degeneration, restoring photoreceptor function due to a deficit in light perception/sensitivity, or depolarizing an electrically active cell in vivo. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
1. A method for reactivating retinal ganglion cells (RGCs) in mammals comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
2. A method of treating or preventing neuron mediated disorders in a subject wherein the method comprises administering to the subject a composition comprising a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
3. A method of restoring sensitivity to light in an inner retinal cell wherein the method comprises administering to an inner retinal cell a composition comprising a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
4. A method of restoring vision to a subject wherein the method comprises administering to the subject a composition comprising a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
5. A method of restoring vision to a subject wherein the method comprises identifying a subject with loss of vision due to a deficit in light perception or sensitivity and administering to the subject a composition comprising a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
6. A method of treating or preventing retinal degeneration in a subject wherin the method comprises identifying a subject with retinal degeneration due to loss of photoreceptor function and administering to the subject a composition comprising a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
7. A method of restoring photoreceptor function in a human eye wherein the method comprises identifying a subject with loss of vision due to a deficit in light perception or 
8. A method of depolarizing an electrically active cell wherein the method comprises administering to the cell a composition comprising a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein.  
10. The method of claim 2 
11. The method of claim 10, wherein the fluorescent protein is selected from Td-Tomato (TdT) protein and green fluorescent protein (GFP).  
12. The method of claim 11, wherein the Chrimson protein fused to the tdT protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
13. The method of claim 10, wherein the fluorescent protein increases the expression level of the fused Chrimson protein for a given number of cells compared with the expression level of the Chrimson protein alone.  
14. The method of claim 13, wherein the expression level of the fused Chrimson protein is increased through enhanced solubility, trafficking, and/or protein conformation of the Chrimson protein.  
15. The method of claim 2 
16. The method of claim 15 wherein the AAV vector is selected from AAV2 vector and AAV2.7m8 vector.  
19. The method of claim 2 
23. A composition comprising one or more polynucleotides encoding one or more Chrimson proteins and one or more fluorescent proteins, fused or separately.  
24. A method of treating or preventing neuron mediated 5Attorney Docket No. 12295.0006-00000 U.S. National Phase of PCT/IB2017/000663 disorders in a subject, wherein the method comprises administering to the subject the composition of claim 23.  
25. (Currently Amended) A method of reactivating retinal ganglion cells (RGCs) in a subject, treating or preventing neuron mediated disorders in a subject, restoring sensitivity to light in an inner retinal cell in a subject, treating or preventing retinal degeneration in a subject, restoring photoreceptor function in a subject, [[and/]]or depolarizing an electrically active cell in a subject, comprising administering to the subject the composition of claim 23.  

27. (New) The method of claim 2, wherein the neuron mediated disorder is a retinal degeneration due to loss of photoreceptor function.  
28. (New) The method of claim 26, wherein the Chrimson protein fused to a fluorescent protein is stimulated by light and restores sensitivity to light in an inner retinal cell.  
29. (New) The method of claim 28, wherein the inner retinal cell is retinal retinal ganglion cell (RGC) in the subject and, wherein a light stimuli level inducing RGCs response is below radiation safety limit.

Claim 1 encompasses reactivating retinal ganglions in any mammal, including humans, primates, cows, sheep, horses, giraffes, dogs, cats, lions, mice, rats, etc, using any route of delivery, i.e. intravenous, intramuscular, intraocular, intravitreal injection. 
Claim 2 encompasses treating or preventing any neuron mediated disorder in any subject, including invertebrates, insects, fish, amphibian, reptiles, birds, and mammals, using any route of administration. The scope of neuron mediated disorders includes Parkinson’s disease, Alzheimer’s disease, seizures, hearing loss, vision loss, (para 161) as well as neural trauma PTSD, schizophrenia, tremors, neuropathy, etc. Prevention potentially encompasses identifying subjects at risk for such disorders but also applies to any subject of any kind.  
Claim 3 requires restoring light sensitivity to inner retinal cells and encompasses doing so in vivo or in vitro in any subject (including invertebrates,… …mammals) and any route of administration. 
Claims 4 and 5 require restoring vision to any subject (including invertebrates,… …mammals) and any route of administration.
Claim 5 requires first identifying a subject with loss of vision due to a deficit in light perception or sensitivity which encompasses monitoring the subject over time. 

Claim 7 requires restoring photoreceptor function in a human eye by first identifying a subject (not necessarily human) with loss of vision due to a deficit in light perception or sensitivity and any route of administration. 
Claim 8 requires depolarizing any electrically active cell in vivo or vitro. The metes and bounds of “electrically active cells” are unclear; however, they at least include retinal ganglion cells and photoreceptors. 
Claims 24-29 repeat much of the language above. 
The specification and the art at the time of filing are limited to administering a vector encoding a channelrhodopsin fused to a fluorescent protein to mammal cells. The specification does not correlate mammalian embodiments to invertebrates, insects, fish, amphibian, reptiles, birds. It is not readily apparent the fusion protein function in mammals is the same in non-mammalian species, especially as it relates to retinal ganglion cells or treating/preventing neuron mediated disorders. The specification and the art at the time of filing are limited to administering a vector encoding a channelrhodopsin fused to a fluorescent protein to hippocampal cells, retinal ganglion cells, inner retinal cells, and photoreceptors. The specification does not correlate these cells to any other neuron as broadly encompassed by claim 2, 25. The specification does not correlate intraoccular or intravitreal injection to any other route of 

Claims 1-8, 10-16, 19, 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The concept of “subject”, treating any “neuron disorder” or “restoring vision”, preventing any disorder, using any route of administration in the claim set lacks written description. The specification taken with the art at the time of filing are limited to administering a vector encoding a channelrhodopsin fused to a fluorescent protein to 
In particular, the specification lacks written description for “an effective amount” of the vector that reactivates any RGCs in vitro or in vivo as required in claim 2, treats or prevents any neuron mediated disorder in claim 3… because the specification is limited . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it requires treating or preventing disease but also is limited to identifying subjects with disease. There is no way to prevent disease in a subject that already has disease. 
Claim 12 is indefinite because the phrase “wherein the Chrimson protein fused to the TdT protein is more effective in responding to light stimuli compared with Chrimson protein alone” is unclear. It is unclear what response is being looked for or what is considered being “effective” in response to light. 

Claim 14 is indefinite because it is unclear how it further limits claim 13. The concept of “the expression level of the fused” protein being increased by enhanced solubility and/or conformation does not appear to further limit claim 13 because it is a mechanism of action that is inherent to the fused protein. If the concept DOES further limit claim 13 then it is unclear what is being compared and assayed to arrive at the conclusion. Clarification is required. 
Claim 23 is indefinite because “fused or separately” does not make sense. While the polynucleotides may be separate, it is unclear how the polynucleotides are “separately”. 
Claim 29 is indefinite because the phrase “wherein the light stimuli level [ ] is below radiation safety limit” is unclear. It is unclear what the safety limit is or how it is determined. Since the concept is relative and up to the investigator depending upon a variety of criteria, those of skill would not be able to determine when they were infringing on the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-15, 19, 23-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Klapoetke (WO 2013071231). 
Klapoetke taught administering a vector encoding a Chrimson protein-fluorescent protein fusion protein to a subject for treating vision loss (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). This is equivalent to “reactivating RGCs in mammals” by administering a vector encoding a Chrimson protein-fluorescent protein fusion protein to a mammal as required in claim 1. The phrase “reactivating RGCs” in claim 1 is an intended use and does not necessarily have to occur; therefore, the phrase do not distinguish the teachings of Klapoetke from the method of claim 1. Moreover, administering the vector for treating vision reduction or loss as described by Klapoetke MUST inherently result in reactivating RGCs as claimed because the exact same active step claimed is described by Klapoetke. The phrase “an effective amount of” the fusion protein has been included because ANY amount is an effective amount provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 
Administering a vector encoding a Chrimson protein-fluorescent protein fusion protein to a subject for treating vision loss is also equivalent “a method of treating or preventing neuron mediated disorders” as required in claim 2 for reasons set forth above. The phrase is an intended use and does not bear patentable weight because it does not necessarily occur, because vision loss is a neuron mediated disorder, because Klapoetke taught treating other neural disorders (“Methods of Treating” pg 42) such as injury, brain damage, degenerative neurological conditions (e.g., Parkinson's disease, Alzheimer's disease, seizure, vision loss, hearing loss (pg 45, lines 8-11).
Administering a vector encoding a Chrimson protein-fluorescent protein fusion protein to a subject for treating vision loss is also equivalent “a method of restoring sensitivity to light in an inner retinal cell” as required in claim 3 for reasons set forth above. The phrase is an intended use and does not bear patentable weight because it does not necessarily occur, because treating vision loss restores sensitivity to light in inner retinal cells. 
Administering a vector encoding a Chrimson protein-fluorescent protein fusion protein to a subject for treating vision loss is also equivalent “a method of restoring vision to a subject” as required in claims 4 and 5 for reasons set forth above. The phrase is an intended use and does not bear patentable weight because it does not necessarily occur and because Klapoetke specifically teaches restoring vision. 

Administering a vector encoding a Chrimson protein-fluorescent protein fusion protein to a subject for treating vision loss is also equivalent “a method of restoring photoreceptor function in a human eye” as required in claim 7 for reasons set forth above. The phrase is an intended use and does not bear patentable weight because it does not necessarily occur and because Klapoetke specifically teaches restoring vision. Klapoetke also taught the treatment required increasing light-sensitive cells (pg 45, line 29, through pg 46, line 7) which is equivalent to “identifying a subject with loss of vision due to a deficit in light perception or sensitivity”. 
Claim 8 has been included because Klapoetke depolarized a cell in vitro (pg 52, Example 4; Fig. 3). 
Claim 10 has been included because Klapoetke taught using Chr88 or ChR (Example 1, “Plasmid construction”; Example 2 ChR.1, ChR2, ChR87, ChrR90; Example 3 ChR88; Example 4, ChR88) which are Chrimson 88 and Chrimson R. 
Claim 11 has been included because Klapoetke taught using GFP (Example 1, “Plasmid construction…”). 
Claim 12 requires “wherein the Chrimson protein fused to the tdT protein is more effective in responding to light stimuli compared with Chrimson protein alone” and has been included because it does not exclude using GFP; it simply further limits the function of the Chrimson-tdT protein. 

Claim 14 has been included because it is dependent upon claim 13 and because the phrase “wherein the expression level of the fused Chrimson protein is increased through enhanced solubility, trafficking, and/or protein conformation of the Chrimson protein” is a mechanism of action which is also an inherent feature of the fusion protein of Klapoetke (which is exactly the same as the one used by applicants). 
Claim 15 has been included because Klapoetke used an AAV vector (Example 1, pg 48, “Neurons were transfected at 3-5 days in vitro using calcium phosphate (Invitrogen). GFP fluorescence was used to identify successfully transfected neurons. Alternatively, neurons were infected with 0.1-3 μΐ of lent! virus or adeno-associated virus (AAV) per well at 3-5 days in vitro”; Example 14).
Claim 19 has been included because Klapoetke taught injecting intravitreally (pg 44, line 23). 
Claim 23 is drawn to one or more polynucleotide encoding a chrimson protein and fluorescent protein that are fused or separate and has been included because Klapoetke made a vector encoding the fusion protein (Example 1, “plasmid construction”). 
Claim 24 has been included for reasons cited above. The preamble requires “treating or preventing neuron mediated disorders [by] administering to the subject the 
Claim 25 requires “reactivating retinal ganglion cells (RGCs) in 
Claims 26 and 28 further limits claim 2 and require the neuron mediated disorder is loss of vision due to a deficit in light perception or sensitivity (26), specifically in inner retinal cells (28). Claim 26 and 28 have been included because the phrase is an intended use and does not bear patentable weight because it does not necessarily occur, because treating vision loss restores sensitivity to light in inner retinal cells. 
Claim 27 further limits claim 2 and requires the neuron mediated disorder is retinal degeneration caused by loss of photoreceptor function. Claim 27 has been included because the phrase is an intended use and does not bear patentable weight because it does not necessarily occur and because Klapoetke specifically teaches restoring vision. Klapoetke also taught the treatment required increasing light-sensitive cells (pg 45, line 29, through pg 46, line 7). 
. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, 19, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Klapoetke (WO 2013071231) taken with Diesseroth (9101690). 
Klapoetke taught injecting a vector encoding a fusion protein containing Chrimson fused to a fluorescent protein into a neuron in vivo for treating vision loss (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”; Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice”). Klapoetke did not teach administering the vector to a subject with retinal degeneration. 
However, Deisseroth taught “The death of photoreceptor cells caused by retinal degenerative disease often results in a complete loss of retinal responses to light. Inner retinal neurons can be converted to photosensitive cells” (Example 17; col. 40, line 65, through col. 41, line 3). Deisseroth described administering a vector encoding a fusion protein comprising a rhodopsin fused to a fluorescent protein intravitreally to convert the inner retinal neurons into photosensitive cells (col. 41, lines 6-55). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inject a vector encoding a fusion protein containing Chrimson fused to a 
Dependent claims have been included for reasons set forth above under 102 regarding Klapoetke and because Deisseroth also taught restoring sensitivity to light by targeting RGCs and inner retinal cells in subjects with retinal degeneration via intravitreal injection. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 1-8, 10-16, 19, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Klapoetke (WO 2013071231) taken with Agbandje-McKenna (10426844). 
provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice”). Klapoetke did not teach administering the vector to a subject with retinal degeneration. 
However, Agbandje-McKenna taught an AAV2 vector encoding ChR2 fused with GFP delivered intravitreally (col. 31, Example 3) and “using a viral delivery mechanism, and expressed, can establish photosensitivity in retinal ON bipolar cells with high-spacial and temporal resolution. This method can restore retinal responsiveness to optical information (col. 32, Example 4). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inject a vector encoding a fusion protein containing Chrimson fused to a fluorescent protein into a neuron in vivo as described by Klapoetke for intravitreal injection using AAV2 as described by Agbandje-McKenna. Those of ordinary skill in the art at the time of filing would have been motivated to apply the teachings and vector of Klapoetke to AAV2 and intravitreal delivery described by Agbandje-McKenna for research on vector distribution and expression analysis and for increasing the light sensitivity of retinal cells (Example 4). Deisseroth specifically discusses using the compositions to target “retinal ganglion cells (for example, by injecting viruses expressing channelrhodopsin into the retinal cell layers inside the eye)” (col. 29, lines 44-46). Gene delivery to retinal ganglions is specifically discussed by Agbandje-McKenna in col. 27, lines 55-64). 

Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632